DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
4.1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.2.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/799482 in view of US Patent No. 10212130 issued to Yang et al (“Yang”) in view of US Patent Application No. 20130312081 to Shim et al (“Shim”), and further in view of US Patent Application No. 20180287920 to Sanganabhatla et al (“Sanganabhatla”).
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of Co-pending Application No. 16/799482. As shown in the table below
claim 1. 

Instant application No. 
Claims: 1
Co-pending Application No. 16/799482
Claims: 1
Claim 1.    A method comprising:
receiving at a browser extension operating in a browser application, a uniform resource locator (URL) requested within the browser application;
extracting by the browser extension, content from a webpage associated with the received URL;
transmitting the extracted content to a counterfeit URL detection system configured to analyze the extracted content and return an assessment indicating whether the received URL is counterfeit; and



responsive to the assessment indicating that the received URL is counterfeit, blocking by the browser extension, the browser application from accessing content associated with the received URL.

Claim 1.    A method comprising:
receiving, at a browser extension operating in a browser application, a uniform resource locator (URL) requested within the browser application;
determining whether the received URL is a counterfeit URL using a counterfeit URL detection system communicatively coupled with the browser application through a telecommunications network;
upon determining that the received URL is a counterfeit URL, fetching a domain name and IP address associated with the counterfeit URL; and

automatically initiating a takedown request to take down the counterfeit URL.





Instant application does not discloses however, co-pending Application No. 16/694786,in view of US Patent No. 10212130 issued to Yang et al (“Yang”) in view of US Patent Application No. 20130312081 to Shim et al (“Shim”) and further in view of US Patent Application No. 20180287920 to Sanganabhatla et al (“Sanganabhatla”) .
This is a provisional nonstatutory double patenting rejection.

4.3.	Claims 1, 3, 4-5, 9, 11-12, 16-18 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 12, 15-16 and 18 of co-pending Application No. 16/694786 in view of US Patent No. 10212130 issued to Yang et al (“Yang”) in view of US Patent Application No. 20130312081 to Shim et al (“Shim”), and further in view of US Patent Application No. 20180287920 to Sanganabhatla et al (“Sanganabhatla”).
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of Co-pending Application No. 16/694786. As shown in the table below claim 1.
Instant application No. 
Claims: 1
Co-pending Application No. 16/694786
Claims: 1
Claim1.    A method comprising:
receiving at a browser extension operating in a browser application, a uniform resource locator (URL) requested within the browser application;
extracting by the browser extension, content from a webpage associated with the received URL;
transmitting the extracted content to a counterfeit URL detection system configured 



responsive to the assessment indicating that the received URL is counterfeit, blocking by the browser extension, the browser application from accessing content associated with the received URL.


receiving, at a browser extension operating in a browser application, a uniform resource locator (URL) requested within the browser application;
obtaining information indicating that the received URL is a counterfeit URL; comparing content extracted from the received URL with content associated with each of a plurality of legitimate URLs based 


identifying a first legitimate URL included in the plurality of legitimate URLs that includes content that exceeds a threshold similarity to the content of the received URL; and
redirecting the browser extension operating in the browser application to the first legitimate URL based on identifying the first legitimate URL with content exceeding the threshold similarity to the content of the received URL.





Instant application does not discloses however, co-pending Application No. 16/694786, in view of US Patent No. 10212130 issued to Yang et al (“Yang”) in view of US Patent Application No. 20130312081 to Shim et al (“Shim”) and further in view of US Patent Application No. 20180287920 to Sanganabhatla et al (“Sanganabhatla”) discloses comparing content extracted from the received URL with content associated with each of a plurality of legitimate URLs based on obtaining information indicating that the received URL is counterfeit; redirecting the browser extension operating in the browser application to the first legitimate URL based on identifying the first legitimate URL with content exceeding the threshold similarity to the content of the received URL (Sanganabhatla, [0067]-[0068]).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-4, 9-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10212130 issued to Yang et al (“Yang”) in view of US Patent Application No. 20130312081 to Shim et al (“Shim”).
 	As per claim 1, Yang discloses a method comprising: receiving at a browser extension operating in a browser application, a uniform resource locator (URL) requested within the browser application (7:25-50, 8:5-10, click, also see fig. 3 and associated texts); 
extracting by the browser extension, content from a webpage associated with the received URL (7:30-45, Browser Extension Firewall also see 12:60-70);
transmitting the extracted content to a counterfeit URL detection system configured to analyze the extracted content and return an assessment indicating whether the received URL is malicious (8:6-10, 8:40-48, also see 7:30-45); and
responsive to the assessment indicating that the received URL is malicious, blocking by the browser extension, the browser application from accessing content associated with the received URL (10:5-14, 10:53-57 blocking, also see 8: 4-10, 
Yang does not explicitly disclose however in the same field of endeavor, Shim discloses URL is counterfeit ([0014], fake website)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang with the teaching of Shim by including the feature of URL is counterfeit, in order for Yang’s system to  providing a malicious code blocking system including: a fake website detector that repeatedly accesses a website to be monitored to detect whether or not a malicious action including a malicious code occurs, stores a detection log of a site where the malicious action is detected in a database, and provides a uniform resource locator (URL) address of the site where the malicious action is detected and a URL of a server used to distribute the malicious code; a temporary malicious URL storage that temporarily stores a URL address of the site where the malicious action is detected, provided from the fake website detector, and a URL of the server used to distribute the malicious code, and stores a status flag indicating whether or not a malicious URL list containing information on malicious URLs changes; and a URL filter associated with a user terminal to monitor a network packet transmitted or received by the user terminal, check whether or not the status flag of the temporary malicious URL storage changes in a case where a domain name system (DNS) query request for visiting a specific website is generated, and update a malicious URL list containing information on a malicious URL of the user terminal based on information stored in the temporary malicious URL storage if the status flag changes, wherein the fake website detector compares an 

As per claim 2, the combination of Yang and Shim discloses the method of claim 1, wherein the received URL is received from the browser application before the browser application accesses the content associated with the received URL (Yang, 5:1-3, any requests associated with the content grabbing browser extension can be dropped before the requests reach the web servers of the social networking web site.).

As per claim 3, the combination of Yang and Shim discloses the method of claim 1, further comprising: accessing a data store that stores for each of a plurality of known URLs, an assessment of an authenticity of the URL (Yang, 5:20-40, "whitelisted," e.g., a record of the browser extension can be maintained);
responsive to the data store identifying the received URL as counterfeit, blocking the browser application from accessing the content associated with the received URL (10:5-14, 10:53-57 blocking, also see col.9 table 1,); and
responsive to the data store not containing the received URL, extracting the content from the webpage (Yang, 5:20-40, whitelisted browser extension can be directly forwarded to the web server(s) of the web site, without being routed through any other security layers or devices also see col.9 table 1, ).

As per claim 4, the combination of Yang and Shim discloses the method of claim 1, wherein the extracted webpage content comprises at least one of an image extracted from the webpage, text extracted from the webpage, a hypertext transfer protocol (HTTP) request header or body, or an HTTP response header or body (Yang, 8:1-10, HTTP).

Claims 9-12, are rejected for similar reasons as stated above.
	
As per claim 17, the combination of Yang and Shim discloses the invention as described above. Additionally, Yang discloses applying to the received content, a model trained to output an assessment indicating whether the URL is counterfeit/malicious (Yang, 13: 5-15, security model).

5.3.	Claims 5-8, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Shim as applied to claim above, and in view of US Patent Application No. 20180287920 to Sanganabhatla et al (“Sanganabhatla”).

	As per claim 5, the combination of Yang and Shim discloses the invention as described above. Yang and Shim does not explicitly disclose however in the same field of endeavor, Sanganabhatla discloses the method of claim 1, further comprising: recording by the browser extension, a user behavior associated with the received URL 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang with the teaching of Shim/Sanganabhatla by including the feature of user behavior, in order for Yang’s system to leveraging an intermediary allows for monitoring application traffic and usage patterns without deploying monitoring and analysis code to each application. Since the monitoring and analysis code is decoupled from the application, the system can also monitor and analyze legacy applications that may not be compatible with current web analytic tools. As application requests pass through the proxy server, an application traffic monitoring engine collects data from the web requests and responses. An application analytics engine analyzes the collected data and generates reports based on the analysis. The application traffic monitoring engine continually updates the collected application data as additional application traffic flows through the system. As a result, the system reflects a current status of the application traffic and usage pattern based on the flow of application requests and responses (Sanganabhatla).

As per claim 6, the combination of Yang, Shim and Sanganabhatla discloses the method of claim 5, wherein the user behavior comprises a number of URLs requested in a specified period of time (Yang, 8:55-60, periodic time intervals).

As per claim 7, the combination of Yang, Shim and Sanganabhatla discloses the method of claim 5, wherein the user behavior comprises a number of counterfeit URLs 

As per claim 8, the combination of Yang, Shim and Sanganabhatla discloses the method of claim 5, wherein the user behavior comprises a source of the received URL (Sanganabhatla, [0039], Date-time, destination server IP address may also be stored in the application request table). The motivation regarding the obviousness of claim 5 is also applied to claim 8.

Claims 13-16, are rejected for similar reasons as stated above.

As per claim 18, the combination of Yang, Shim and Sanganabhatla discloses the method of claim 17, further comprising: receiving from the browser extension, data describing user behaviors associated with one or more URLs; and generating analytics that quantify the user behavior (Sanganabhatla, [0067]-[0068], analytics report can be generated by application category…. (e.g., multiple requests for social networking applications have been detected during work hours, also see fig. 4 and associated texts). The motivation regarding the obviousness of claim 5 is also applied to claim 18.



As per claim 20, the combination of Yang, Shim and Sanganabhatla discloses the method of claim 18, wherein the analytics comprise an identification of a source that provided at least a threshold number of counterfeit URLs (Sanganabhatla, [0067], analytics report can be generated by application category…. If the threshold is exceeded (e.g., multiple requests for social networking applications have been detected during work hours), the analytics engine may be programmed to perform actions in response to the determination such as identifying the employees accessing the social networking applications and/or determining how the employees are accessing the social networking applications (e.g., desktop, mobile device, etc.) also see fig. 4 and associated texts). The motivation regarding the obviousness of claim 5 is also applied to claim 20.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497